Citation Nr: 0809047	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-11 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for tinnitus; and if so, whether service 
connection is warranted.

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder; and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to April 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision rendered by the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined new and material evidence had 
not been received to reopen a previously denied claim for a 
back disorder.

In a September 2006 rating decision also on appeal, the RO 
denied service connection for hearing loss, and reopened and 
reconsidered service connection for tinnitus on a de novo 
basis.  Nevertheless, regardless of the RO's actions 
involving the claimed tinnitus, the Board must still 
determine whether new and material evidence has been 
submitted with regard to that issue.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

The veteran testified before a Decision Review Officer (DRO) 
at a hearing in May 2006.  A transcript of the hearing is of 
record.

The issue of whether new and material evidence has been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a back disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In June 2002, the RO denied service connection for 
tinnitus; the veteran did not appeal.

2.  Evidence received since the June 2002 RO decision relates 
to an unestablished fact (a diagnosis of tinnitus) necessary 
to substantiate the claim, but does not raise a reasonable 
possibility of substantiating a claim of service connection 
for tinnitus.

3.  Hearing loss was not manifested during a period of active 
duty service, or within one year of separation; and a current 
hearing loss disability has not been etiologically related to 
service by competent medical evidence.


CONCLUSIONS OF LAW

1.  Evidence received since the June 2002 RO decision is not 
both new and material and a claim of service connection for 
tinnitus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).

2.  Hearing loss was not incurred in or aggravated by 
service; nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, and prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim; VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).   

On March 31, 2006, the United States Court of Appeals for 
Veterans Claims (Court) held, with regard to a petition to 
reopen a finally decided claim, the VCAA requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial (i.e., material evidence).  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that a substantially complete claim was 
received in May 2006.  Since then, the provisions of the VCAA 
have been fulfilled by information provided to the veteran in 
a letter from the RO/AMC dated in June 2006.  This letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in evidence in his possession that would support 
his claim.  This letter also discussed the need to submit new 
and material evidence to reopen the veteran's claims of 
entitlement to service connection for tinnitus.  The letter 
contained a description of what constituted new and material 
evidence and specified what evidence would be necessary to 
satisfy the elements that were found insufficient in the 
previous denial. (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006)).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received such notice 
in the June 2006 letter.  The veteran has had a meaningful 
opportunity to participate in his appeal, and the issues were 
readjudicated (see SSOCs dated in December 2006 and May 
2007).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has of record the 
veteran's service medical records and records of post-service 
VA medical treatment for his claimed hearing loss disability.  
A VA examination was also provided.  There is no indication 
that any other treatment records exist that should be 
requested, or that any pertinent evidence has not been 
received.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   
New and Material Evidence

The veteran contends that his claim of service connection for 
tinnitus should be reopened and granted on the merits.  

In a June 2002 rating decision, service connection was denied 
because the evidence of record did not show tinnitus 
manifested in service or that it existed as a current 
disability.  The RO notified the veteran of his appellate 
rights by way of a June 2002 letter.  The veteran did not 
file a Notice of Disagreement (NOD) regarding the RO's 
decision.  Thus, the June 2002 rating decision became final.  
38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the 2002 RO decision, the evidence consisted 
of service medical records which showed no complaint or 
diagnosis of tinnitus.  There also was no current diagnosis 
of tinnitus.  Therefore, the unestablished facts necessary to 
substantiate the claim would be that the veteran currently 
has a disorder manifested by tinnitus and that such a 
disorder had its onset in service or is otherwise related to 
service.

The pertinent evidence added to the record since the June 
2002 rating decision consists of VA outpatient treatment 
records, dated between November 2003 and May 2007; a 
transcript from an RO hearing held in May 2006, and a 
September 2006 VA audiological examination report.  

The VA outpatient treatment records are silent for any 
complaint or treatment for tinnitus or ringing in the ear(s).  
The veteran did not attest to any current symptoms of 
tinnitus at the May 2006 RO hearing.  The September 2006 VA 
examination report reflects a history noise exposure during 
military service (from driving tanks and firing tank guns), 
as well as post-service (from hunting, tractor-trailer truck 
driving, use of skill saw, and lawnmowers).  The VA examiner 
noted that there was no subjective or objective way to prove 
or disprove the presence or absence of tinnitus.  Therefore, 
the reported time of onset is taken into consideration.  The 
veteran reported time of onset as being a couple of years 
ago.  The compensation and pension examination request (C&P) 
indicated tinnitus was reported on January 9, 1981 in the 
clinical notes, however upon closer review of the note; the 
word appears to be "sinusitis," not "tinnitus."  
Considering all of the evidence, the examiner opined that the 
veteran's current tinnitus was less likely than not related 
to noise exposure in service.

The above evidence is new because it is not merely cumulative 
of earlier information and evidence on file at the time of 
the June 2002 rating decision.  The VA examination report, in 
particular, relates to the unestablished facts necessary to 
substantiate the claim- current evidence of tinnitus and its 
etiological relationship to service.  Inasmuch as the 
examiner opined that the current tinnitus is less likely than 
not related to service though, the new evidence does not 
raise a reasonable possibility of substantiating the claim.  
Therefore, the evidence is not both new and material as 
contemplated by 38 C.F.R. § 3.156(a) and does not provide a 
basis to reopen the veteran's claim of entitlement to service 
connection for tinnitus. 38 U.S.C.A. § 5108.




Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. 
App. 141. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.   

The veteran avers that he is entitled to service connection 
for a hearing loss disability.  

The veteran's DD Form 214 shows he had a military 
occupational specialty (MOS) of cannon crewman.  Service 
medical records are silent for complaint, treatment or 
diagnosis of hearing loss.  Upon separation examination in 
April 1981, the veteran's hearing was shown to be normal.  

As the veteran carried an MOS of cannon crewman, some noise 
exposure in military service is conceded; however, there is 
no competent medical evidence of record showing hearing loss 
manifested to a compensable degree within one year of the 
veteran's separation from service.  Therefore, it may not be 
presumed that the current hearing loss was incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Post-service evidence includes VA outpatient treatment 
records dated from November 2003 to May 2007.  These records 
are negative for complaints or treatment for hearing loss.  
Moreover, no competent medical evidence has been presented to 
show a causal nexus between any aspect of military service 
and the veteran's currently claimed hearing loss.  In fact, 
the only competent medical opinion addressing this 
relationship does not support the claim.

The veteran underwent a VA audiological examination in 
September 2006.  He reported military noise exposure from 
driving an army tank and firing tank guns.  He also indicated 
post-military occupational noise exposure as a tractor-
trailer truck driver, and recreational noise exposure from 
hunting, and using skill saws and lawnmowers at home.  
Following a complete examination, the veteran was found to 
have right ear hearing within normal limits between 500-3000 
Hz; mild conductive loss at 4000 Hz; and moderate to 
moderately severe loss 6000-8000 Hz.  The left ear 
demonstrated hearing within normal limits between 500-4000 Hz 
and moderate loss between 6000-8000 Hz.  

The examiner stated that she had reviewed the veteran's 
claims file.  She noted that firing the large guns did 
present a risk for hearing loss related to noise exposure.  
In addition, there was occupational and recreational noise 
reported, such as truck driving, hunting, and use of skill 
saws and lawnmowers.  The examiner noted further that both 
the July 1979 entrance examination and the January 1981 
separation examination showed hearing thresholds to be within 
normal limits bilaterally for frequencies 500-4000Hz.  The 
thresholds from the current examination also fell within 
normal limits bilaterally for these same frequencies, with 
the exception of 4000 Hz in the right ear, which was 
representative of a mild hearing loss.  The examiner stated 
that the loss was conductive in nature and likely related to 
the negative pressure present during the examination via 
tympanometry.  Considering all of the evidence, the examiner 
opined that the veteran's current hearing loss was less 
likely than not related to noise exposure in service.

The record does not otherwise contain competent medical 
opinions or evidence to refute the examiner's opinion.  
Moreover, the lengthy period between separation from service 
and the current manifestation of hearing loss - without 
complaint or treatment for such- weighs heavily against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  In addition, there 
is unrefuted evidence of post-service noise exposure which 
has not been ruled out as an etiological source for the 
current hearing loss, and is further evidence against the 
claim.

While the veteran essentially contends that his current 
hearing loss is related to service, as a layman without 
specialized medical knowledge or training, he is not 
competent to render a medical opinion regarding the etiology 
of his hearing loss disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)(where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required).  The veteran has not otherwise 
provided evidence in the form of medical opinions or evidence 
to establish an etiological nexus to military service. 

In sum, the preponderance of the competent evidence is 
against a finding of a hearing loss disability in service; 
manifestations of hearing loss within one year of separation 
of service; and competent medical evidence of a nexus between 
the post-service diagnoses of hearing loss and active duty 
military service.  Thus, service connection is denied, and 
the benefit-of-the-doubt rule is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).




ORDER

New and material evidence has not been received and the 
veteran's appeal to reopen a claim for entitlement to service 
connection for tinnitus is denied.

Service connection for hearing loss is denied.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's back disorder 
claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in a previous denial.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

In this particular appeal, the RO has neither informed the 
veteran of the provisions of 38 C.F.R. § 3.156 relevant to 
new and material claims nor described what evidence would be 
necessary to substantiate the elements required to establish 
service connection that was found insufficient in the initial 
denial (i.e., evidence that a back injury occurred in 
service, and that a current back disorder is etiologically 
related to such injury).  Thus, the RO should issue the 
veteran a VCAA notice letter on new and material claims that 
contains a description of evidence that is considered 
"material" towards reopening the claim of entitlement to 
service connection for a back disorder.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of whether new 
and material evidence has been received to 
reopen the claim of entitlement to service 
connection for a back disorder, the RO should 
send the veteran a VCCA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that includes a description of the evidence 
needed to substantiate the claim of 
entitlement to service connection for a back 
disorder based on new and material evidence 
by informing him of the element required to 
establish service connection that was found 
insufficient in the September 2004 denial 
(i.e., evidence that a back injury occurred 
in service, and that a current back disorder 
is etiologically related to such injury), as 
outlined by the Court in Kent.  

2.  Thereafter, after the completion of any 
indicated additional development, the RO 
should adjudicate the matter of whether new 
and material evidence was received to reopen 
the claim for entitlement to service 
connection for a back disorder.  The veteran 
should be notified of the decision and given 
an opportunity to respond.  Only if the claim 
is denied and the veteran files a timely 
notice of disagreement and substantive 
appeal, then should the claim be returned to 
the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


